FILED
                           *
                               NOT FOR PUBLICATION                            NOV 07 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10256

              Plaintiff - Appellee,              D.C. No. 4:10-cr-03289-CKJ-JJM-
                                                 1
  v.

YM, JUVENILE FEMALE,                             MEMORANDUM *

              Defendant - Appellant.



                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                    Argued and Submitted September 11, 2012
                              Las Vegas, Nevada

Before: ARNOLD**, RAWLINSON, and BYBEE, Circuit Judges.

       Y.M. appeals after being adjudicated a juvenile delinquent for knowingly

possessing marijuana with the intent to distribute it. We conclude that the

government has shown beyond a reasonable doubt that any violations of the


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
               The Honorable Morris S. Arnold, Senior Circuit Judge for the Eighth
Circuit, sitting by designation.
Juvenile Justice and Delinquency Prevention Act of 1974, 18 U.S.C. §§ 5031-

5042, that may have occurred in this case did not prejudice Y.M. See United States

v. Juvenile Male, 595 F.3d 885, 902-04 (9th Cir. 2010) (per curiam). We also hold

that the district court did not abuse its discretion by permitting a Customs and

Border Protection (CBP) agent to testify as an expert in identifying marijuana. The

officer testified that he had been a CBP agent for approximately six years, had

received specialized training in identifying narcotics, and had encountered

marijuana more than one hundred times over the course of his career. The district

court thus had an ample record from which to conclude that the CBP agent was

“qualified as an expert” because of his “knowledge, skill, experience, training,

[and] education.” Fed. R. Evid. 702. His testimony, moreover, was “the product

of reliable principles and methods,” and he “reliably applied the principles and

methods to the facts of the case.” Id.; see also Daubert v. Merrell Dow Pharm.,

Inc., 509 U.S. 579 (1993); Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999).

      Nor did the district court violate the Confrontation Clause by admitting the

CBP agent’s testimony about lab reports that supported his past accuracy in

identifying substances as marijuana. The government did not introduce any lab

reports that identified the seized material as marijuana, and the court relied on the

CBP agent's testimony about the lab reports only to determine the admissibility of


                                           2                                    11-10256
his expert testimony, not as evidence of Y.M.’s guilt. Cf. Melendez-Diaz v.

Massachusetts, 557 U.S. 305, 311 (2009). The government also met its burden of

showing that it was “more probable than not” that any error in the court’s

admission of evidence of a prior act under Fed. R. Evid. 404(b) “did not materially

affect the verdict.” United States v. Seschillie, 310 F.3d 1208, 1214 (9th Cir.

2002).

         Finally, we detect no error in the district court’s conclusion that Y.M. failed

to make out a duress defense. See, e.g., United States v. Leal-Cruz, 431 F.3d 667,

673 (9th Cir. 2005).

         AFFIRMED.




                                             3                                    11-10256